Per Curiam,
While a passenger on one of defendant’s cars, plaintiff was struck and injured by another person occupying a like position; whether or not, under the attending circumstances, the conductor failed in his duty to guard plaintiff from such harm, was properly left to the jury, which found a verdict for defendant, and plaintiff has appealed from judgment entered thereon.
None of the assignments of error are correct in form; but, aside from this, there is no merit in any of them. The first assignment complains of the refusal to admit the Carlisle tables in evidence; in view of the verdict, this could have done no harm. The seven separate points set forth in the second assignment were all sufficiently covered in the general charge. The remaining assignments call for no further comment; they are all dismissed.
The judgment is affirmed.